Per Curiam.

This action was brought to recover damages for breach of contract in failure to deliver certain personal property.
There is.no evidence of damage. The fact that the plaintiff’s assignor was compelled to pay more for the goods than the defendant had contracted to sell them for does not establish the measure of damages.
The measure of damages was the difference between the contract price and. the price of the goods in open market. The evidence does not show this price.
Judgment reversed and new trial ordered, with costs.
Present: Truax, P. J.; Soott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs.